Citation Nr: 1207811	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  10-27 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for separation of the pelvis at the pubic ligament, residuals.

2.  Entitlement to service connection for separation of the pelvis at the pubic ligament, residuals.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder.


REPRESENTATION

Appellant represented by:	Colin A. Kemmerly, Attorney at Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1964 to August 1966, and unverified reserve service. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that, in pertinent part, declined to reopen the Veteran's previously denied claim of entitlement to service connection for pelvic fracture; and denied entitlement to service connection for posttraumatic stress disorder (PTSD).  

In July 2011, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  The Veteran was represented by an attorney, M.T.  While M.T. is not the attorney specifically identified by the September 2008 VA Form 21-22a, Appointment of Individual as Claimant's Representative, the Board has found that M.T. is an attorney associated with the firm identified by the VA Form 21-22a.  A transcript of the hearing has been associated with the claims file. 

The Veteran submitted additional evidence at the time of his hearing before the Board, with a waiver of Agency of Original Jurisdiction (AOJ) consideration of the same.

The Board notes here that the adjudicative history in the present appeal is complicated.  The RO, by the above-referenced February 2007 rating decision, declined to reopen the Veteran's previously denied claim of entitlement to service connection for pelvic fracture, as well as PTSD.  The Veteran filed a timely Notice of Disagreement in April 2007.  He filed a statement, in November 2007, asking that VA recharacterize his claims as entitlement to service connection for separation of the pelvis at the pubic ligament and chronic depression.  The RO in Montgomery, Alabama, generated a Statement of the Case (SOC) in May 2008, which readjudicated the Veteran's claims, without consideration of his request for recharacterization.  The Veteran filed a statement, received by VA in June 2008, in support of his claims of entitlement to service connection for separation of the pelvis at the pubic ligament and chronic depression.  While the VA did not consider such statement evidence of the Veteran's intent to perfect his appeal of the specified issues, the Board does. The Veteran's June 2008 statement was timely to serve as a Substantive Appeal to the May 2008 SOC, as such was received within sixty days of the SOC.  The Veteran's June 2008 statement is evidence that he was not satisfied with the May 2008 SOC, as to the specified issues, and desired to perfect his appeal.  See U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).

On this issue, the Veteran filed a statement, received by VA in April 2008, prior to the promulgation of the above-described SOC, asserting entitlement to service connection for separation of the pelvis at the pubic ligament and chronic depression.  The RO took such statement as a new claim and adjudicated such in a July 2008 rating decision.  The Board notes, however, that when determining if a claim is independent, VA will focus on whether the evidence truly amounts to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  During the pendency of the Veteran's appeal, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In this case, the Board reads the Veteran's April 2008 statement as a second submission requesting recharacterization of his claims, on the basis of corrected diagnoses, and not as a statement asserting entitlement to service connection for disabilities beyond those previously adjudicated by the RO.  In fact, it appears that an employee of the RO, in a handwritten note on the Veteran's April 2008 statement, wrote that the issues were on appeal.  Thus, based on the foregoing, the Board has found that the Veteran perfected his appeal as to the issues currently on appeal in June 2008 and has recharacterized the Veteran's claims on the title page of the decision herein.  

The issues of entitlement to service connection for separation of the pelvis at the pubic ligament, residuals, and an acquired psychiatric disorder, to include depressive disorder, addressed in the REMAND portion of the decision below, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2005 decision, the RO denied the Veteran's claim of entitlement to service connection for pelvic fracture.  The Veteran was notified of that decision but failed to perfect a timely appeal.  The decision became final. 

2.  The additional evidence received since the earlier appeal is neither cumulative nor redundant of evidence previously considered, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for pelvic fracture, now captioned as separation of the pelvis at the pubic ligament, residuals, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The March 2005 rating decision that denied service connection for pelvic fracture is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d); 20.200, 20.201, 20.202, 20.302, 20.1103 (2011). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for pelvic fracture, now captioned as separation of the pelvis at the pubic ligament, residuals.  38 U.S.C.A. § 5108(West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist 

In light of the favorable disposition, limited to the issue of whether new and material evidence has been received to reopen the Veteran's previously denied  claim, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required at this time.  The Board notes, as will be discussed below, that further assistance is necessary prior to the Board's review of the merits of the claim. 

New and Material Evidence

Service connection for pelvic fracture was previously denied on the merits in a March 2005 rating decision.  Although the RO, in February 2007, declined to reopen the Veteran's claim on the basis that new and material evidence had not been received, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The claim may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  Further, new evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran filed this application to reopen his claim in April 2006.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

It appears that the relevant evidence before VA at the time of the prior final decision in March 2005 consisted of the Veteran's claim, his service treatment records, and his VA treatment records.  The RO found that there was no evidence of a fractured pelvis during service, and that while there was evidence of an in-service separation of the pelvis at the pubic ligament, there no was evidence of residuals of the same.  The Veteran's claim was denied.  The March 2005 rating decision was not appealed and became final.  

The Board notes here that an internal communication from the RO, dated in August 2006, is of record.  Such indicates that the Veteran recently asserted that he had reserve service subsequent to the active service he originally reported.  The communication indicates that the RO then sought service treatment records from the Veteran's period of reserve service.  The Board notes that under VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA must reconsider the claim.  38 C.F.R. § 3.156(c) (2011).  However, in the instant case, there is no evidence that additional service treatment records were associated with the claims file subsequent to the RO's August 2006 request.  In fact, it appears that the Veteran's service treatment records associated with the claims file included his service treatment records from his period of reserve service and were associated with the claims file at the time of the March 2005 rating decision.  Thus, consideration of the Veteran's claim under 38 C.F.R. 
§ 3.156(c) is not required. 

Newly received evidence includes the Veteran's statements, including those rendered before the Board in July 2011 and VA and private treatment records.  The Board finds that the evidence as to the Veteran's claim received since the last final decision is new in that it was not previously considered by agency decision makers, or cumulative or redundant of other evidence of record.  The evidence is also material in that it relates to an unestablished fact, specifically, potential evidence of residuals of the Veteran's in-service separation of the pelvis at the pubic ligament.  

Specifically, the Veteran, at the time of his July 2011 Board hearing, described low back pain, which he attributed to his separation of the pelvis at the pubic ligament.  There are multiple VA treatment records, dated during the appellate period, indicating complaints of low back pain.  Further, at the time of the Veteran's April 2010 VA examination, the examiner noted, subsequent to X-ray examination, that there may be cysts fusion of the symphysis pubis.  The examiner's other findings related to the X-ray examination are duplicative of evidence submitted at the time of the prior final decision in March 2005.  Consequently, the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for pelvic fracture, now captioned as separation of the pelvis at the pubic ligament, residuals.  In determining that the evidence submitted since the March 2005 rating decision was both new and material, the Board took cognizance of whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117. 

As the Board has determined that new and material evidence has been received as to the Veteran's claim, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, letters dated in August 2006 and May 2008 provided the Veteran with the laws and regulations pertaining to consideration of his claim of on the merits.  However, as will be discussed below, further development is required prior to the Board's review of the merits of the claim. 


ORDER

The claim of entitlement to service connection for separation of the pelvis at the pubic ligament, residuals, is reopened, and to this extent only, the appeal is granted.


REMAND

Additional development is needed prior to further disposition of the claims. 

As a preliminary matter, the Board notes that the most recent VA treatment records associated with the claims file are dated in March 2011.  There is no evidence that the Veteran has ceased VA treatment.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran seeks service connection for separation of the pelvis at the pubic ligament, residuals.  Indeed, the Veteran's service treatment records indicate that in May 1965, he was in a motor vehicle accident and was treated for, in pertinent part, separation of the pelvis at the pubic ligament.  His VA treatment records dated during the appellate period indicate that he has complained of low back pain.  At the time of his July 2011 Board hearing, the Veteran complained of pain in the upper hip and low back.  

At the time of the Veteran's most recent VA examination, in April 2010, the examiner noted the Veteran's in-service medical history and current medical complaints, including back pain.  Physical examination was not specific to the Veteran's back; however, detailed examination of the Veteran's hips was completed.  X-ray examination revealed an old fracture of the left inferior pubic ramus and adjacent symphosis.  The examiner noted that there may be cysts fusion of the symphosis pubic, and that the remainder of the pelvic bony structure and hips is unremarkable.  The examiner opined that there were no objective findings to support a current diagnosis of pelvic ligament separation, and that there were no residual findings noted from pelvic separation from the 1965 motor vehicle accident.  

The VA examiner, in April 2010, did not provide an opinion sufficient for the Board to adjudicate the Veteran's claim.  Specifically, the examiner was asked by the RO to opine as to whether the Veteran's separation of the pelvis at the pubic ligament was likely related to service.  The examiner responded that there were no objective findings to support a current diagnosis of pelvic ligament separation.  Such is not negative evidence in the present appeal, as there is no question that the Veteran incurred a separation of the pelvis at the pubic ligament during service. 

The paramount inquiry is whether such results in current residual disabilities.  On this issue, the examiner opined that there were no residual findings noted from pelvic separation from the 1965 motor vehicle accident.  While the examiner included in his report extensive findings from physical examination of the Veteran's hips, he did not include findings specifically related to the Veteran's back.  Further, the examiner did not comment upon his findings of adjacent symphosis and his comment that there may be cysts fusion of the symphosis pubic.  The Board is unwilling to find that there is no evidence of residuals related to the Veteran's in-service separation of the pelvis at the pubic ligament while there is evidence of clinical findings from X-ray examination without a definitive medical opinion that such findings do not represent residual disability.  Further, the examiner's comment that the remainder of the pelvic bony structure and hips is unremarkable indicates to the Board that there is at least some portion of the pelvic bony structure and hips that is abnormal.  

It remains unclear to the Board if the abnormalities found on X-ray examination in April 2010 represent a residual disability, and if any current back or hip disability found present is related to the Veteran's in-service separation of the pelvis at the pubic ligament.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Veteran also seeks entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, on the basis that his current depression began during service.  During the current appellate period, and during testimony before the Board in July 2011, the Veteran reported that while he was recuperating from his in-service motor vehicle accident, he was informed that his father had passed away and that he was unable to attend the funeral.  He asserts that his current depression is related to the injuries he incurred at the time of his in-service motor vehicle accident and the fact that he was unable to pay his father his last respects.  

The Veteran's service treatment records are silent for complaint, treatment, or diagnosis of an acquired psychiatric disorder.  His VA treatment records dated during the current appellate period indicate that he has been treated for depression.  The Veteran has not been afforded a VA psychiatric examination to determine the etiology of any acquired psychiatric disorder found present.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's VA treatment records maintained by the VA Medical Center (VAMC) in Biloxi, Mississippi, dated from March 2011 to the present.  Any and all responses, including negative responses, must be properly documented in the claims file.  

2.  Schedule the Veteran for a VA examination to determine the etiology of any upper hip or back disability found present.  The examiner must offer all diagnoses related to the hips and back and opine as to whether it is at least as likely as not (at least a 50 percent probability) that any hip or back disability was incurred in service, or is otherwise related to service, specifically to include the Veteran's in-service motor vehicle accident and resultant separation of the pelvis at the pubic ligament.  The examiner must specifically comment upon the Veteran's most recent X-ray examination demonstrating adjacent symphosis and possible cysts fusion of the symphosis pubic and opine as to whether such represents a current disability related to the pelvic bony structure or hips.  

3.  Schedule the Veteran for a VA psychiatric examination to determine the etiology of any acquired psychiatric disorder found present.  The examiner must offer all related diagnoses and opine as to whether it is at least as likely as not (at least a 50 percent probability) that any acquired psychiatric disorder was incurred in service, or is otherwise related to service, specifically to include the injuries incurred in the Veteran's in-service motor vehicle accident and/or his inability to attend to the funeral of his father.

In this regard, as to each claim, the examiners should consider the Veteran's lay statements regarding his in-service psychiatric and musculoskeletal symptoms and his statements of continuous psychiatric and musculoskeletal symptoms after service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).

All indicated tests and studies should be performed as deemed necessary by the examiners.  The claims folder should be made available to the examiners for review for the examinations and the examination reports should indicate whether such review was accomplished.  A complete rationale should be provided for all opinions given.  The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

4.  After completion of the above and any additional notice or development deemed necessary, readjudicate the Veteran's claims of entitlement to service connection for separation of the pelvis at the pubic ligament, residuals, and an acquired psychiatric disorder, to include depressive disorder.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of his claim.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examinations without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2011).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


